S1IABPE,. J.
A sheriff’s sale made under process issued-without authority confers no right or title, and in general the issuance of execution is unauthorized, unless in pursuance of a, valid judgment or decree. — Barclay v. Plant, 50 Ala. 509; Brightman v. Merriwether, 121 Ala. 602; 11 Amer. & Eng. Ency. of Law, 610. The execution on which Avas based the sheriff’s deed here sought to be cancelled, avíis issued for costs accruing in a criminal case, but Avithout any judgment for the reC0Arery of such costs. The execution, sale and deed Avere each void. The deed constituted a cloud on complainant's title of Avhicli the complainant was entitled to be relieved.
Decree affirmed.